Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-22-2007

USA v. Goodman
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2073




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Goodman" (2007). 2007 Decisions. Paper 1433.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1433


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                           Case Nos.: 06-2073 & 06-2599

                          UNITED STATES OF AMERICA

                                           v.

                                JAMAL GOODMAN
                                 a/k/a Madik Clayton

                                  Jamal Goodman,
                                         Appellant


                   On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                                 Criminal No. 02-643
                   District Judge: The Honorable Timothy Savage


                  Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                 February 13, 2007

                    Before: SMITH and FISHER, Circuit Judges,
                          and DIAMOND, District Judge*



                                      OPINION


DIAMOND, District Judge.



      *
       The Honorable Gustave Diamond, Senior District Judge for the Western District
of Pennsylvania, sitting by designation.

                                          1
       Jamal Goodman appeals from a judgment of conviction and sentence in a criminal

case. Because we write only for the parties who already are familiar with the facts of this

case, we will not restate those facts except as necessary for our analysis. For the reasons

set forth below, we will affirm.

                                              I.

       This is Goodman’s second appeal from a judgment against him in a criminal case

in which he was convicted by a jury on seven counts of controlled substances and

firearms offenses. On his first appeal, we affirmed Goodman’s conviction but vacated

his sentence and remanded for re-sentencing in accordance with United States v. Booker,

543 U.S. 220 (2005). United States v. Goodman, 159 Fed. Appx. 360 (3d Cir. 2005).

       On remand, the District Court re-sentenced Goodman to a term of imprisonment of

144 months, a $2,000 fine, a term of supervised release of six years and a special

assessment of $700.    This appeal followed. By Order dated May 3, 2006, we explicitly

stated that “the scope of this appeal is limited to the issue of whether the sentence

imposed on re-sentencing is subject to some legal defect.”

                                             II.

       We have jurisdiction to review defendant’s sentence pursuant to 18 U.S.C.

§3742(a). We review a district court’s imposition of a criminal sentence for

reasonableness. Booker, 543 U.S. at 261; United States v. Cooper, 437 F.3d 324, 329 (3d

Cir. 2006). A defendant challenging a sentence as unreasonable bears the burden of

establishing unreasonableness. Cooper, 437 F.3d at 332.

                                              2
       The touchstone of reasonableness is whether the record as a whole reflects rational

and meaningful consideration of the factors enumerated in 18 U.S.C. §3553(a). Id. at

329-32. “It must be clear that the district court understood and reasonably discharged its

obligation to take all of the relevant factors into account in imposing a final sentence.”

United States v. Grier, 475 F.3d 556, 571 (3d Cir. 2007). A court need not discuss and

make findings as to each of the §3553(a) factors if the record makes clear that the court

took the factors into account in sentencing. Cooper, 437 F.3d at 329.

       The transcript of Goodman’s re-sentencing hearing reflects that the district court

engaged in meaningful consideration of the relevant statutory factors and exercised

independent judgment in weighing those factors and arriving at a final sentence.      The

court separately addressed each of the §3553(a) factors:

              I will note that when I look at the nature and circumstances of
              the offense, that it was involving the sale of a serious
              addictive drug that infected the community and was sold near
              a school yard. It’s impact is felt beyond the defendant.

              I look to the history and characteristics of the defendant and I
              note that he has prior drug offenses, prior gun offense, that he
              was on probation and parole at the time some of the offenses
              in this particular case were committed. That he has failed to
              appear at other proceedings and other unrelated criminal
              cases, to demonstrate a disregard for the law. He
              demonstrated at the time of the last hearing that he was not
              amenable to rehabilitation but I have to take into
              consideration that there is no evidence that he has been a
              disciplinary problem since his incarceration after my last
              sentence which would be indicative to me that he has in some
              fashion been rehabilitated but still has a bit to go. A long way
              to go.


                                              3
              I also note that between the time of the last sentence and this
              sentence, that he has demonstrated an ability to communicate
              to the extent that he has asked me to be compassionate and
              fair. I infer from that he has shown some remorse and that he
              is asking the court to exercise its discretion in turn for his
              acknowledgment that he is changed.

Supplemental Appendix of Appellee at 18-19.

       After consideration of the foregoing factors, the district court concluded that a

sentence of 144 months, a sentence 20 months below the original sentence and 16 months

below the bottom of the advisory guidelines range, was sufficient, but not greater than

necessary, to comply with the relevant statutory factors. The district court thoroughly

explained the rationale underlying the sentencing decision. Accordingly, we conclude

that the sentence imposed was reasonable.

                                            III.

       In a supplemental pro se brief, Goodman raises for the first time the argument that

the district court violated his Sixth Amendment rights at re-sentencing by determining

drug quantity without the aid of a jury and by a preponderance of the evidence rather than

beyond a reasonable doubt. Goodman’s argument is without merit.

       Because the sentencing court’s finding in regard to drug quantity did not affect the

statutory maximum sentence, that finding did not violate the rule of Apprendi v. New

Jersey, 530 U.S.466 (2000). See, Grier, 475 F.3d at 562 (“Once an individual has been

convicted by a jury beyond a reasonable doubt of the predicate facts of illegal conduct,

triggering a statutory maximum penalty, a court may impose any sentence on the


                                             4
individual up to that maximum” and “[j]udicial factfinding in the course of selecting a

sentence within the permissible range does not offend the Fifth and Sixth Amendment”).

       Moreover, because the drug quantity finding was made under a system of advisory,

rather than mandatory, sentencing guidelines, there was no Sixth Amendment violation.

Booker, 543 U.S. at 245; Grier, 475 F.3d at 565-66 (“By excising the provisions of the

United States Code requiring mandatory application of the United States Sentencing

Guidelines . . . [n]one of the facts relevant to enhancements or departures under the

Guidelines can increase the maximum punishment to which the defendant is exposed.”).

       Finally, we have recently reaffirmed that the standard of proof for facts relevant to

sentencing is preponderance of the evidence, not proof beyond a reasonable doubt. Grier,
475 F.3d at 568; Cooper, 437 F.3d at 330.    This standard is suggested by the Guidelines,

is not precluded by the Fifth or Sixth Amendment, and not only previously has been

approved by this court, but also is in accordance with the decisions of each of our sister

circuits that have addressed the issue. Grier, 475 F.3d at 568.

       Accordingly, we conclude that Goodman’s sentence did not violate his Sixth

Amendment rights to a trial by jury and proof beyond a reasonable doubt.

                                            IV.

       Goodman’s remaining arguments challenging his conviction, most of which we

already rejected on Goodman’s first appeal, are beyond the scope of this appeal as limited

in this court’s May 3, 2006, order and otherwise are without merit. For the foregoing

reasons, we conclude that the District Court’s sentence was reasonable under Booker and

                                             5
Cooper. Accordingly, we will affirm the judgment of sentence.




                                       6